IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00184-CR
 
Robert Paul Haveman,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court # 2002-482-C
 

MEMORANDUM 
Opinion

 
Appellant has filed a motion to dismiss this
appeal, requesting that the Court withdraw his notice of appeal and dismiss the
appeal under Rule of Appellate Procedure 42.2. 
The motion is granted, and the appeal is dismissed.
PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed February 9, 2005
Do not publish
[CR25]